Name: Commission Implementing Regulation (EU) NoÃ 560/2011 of 10Ã June 2011 closing the sales provided for by Regulation (EU) NoÃ 1017/2010 opening the sale on the internal market of cereals held by the intervention agencies of the Member States
 Type: Implementing Regulation
 Subject Matter: trade policy;  plant product;  economic geography
 Date Published: nan

 11.6.2011 EN Official Journal of the European Union L 152/22 COMMISSION IMPLEMENTING REGULATION (EU) No 560/2011 of 10 June 2011 closing the sales provided for by Regulation (EU) No 1017/2010 opening the sale on the internal market of cereals held by the intervention agencies of the Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EU) No 1017/2010 (2) opened standing invitations to tender for the resale on the internal market of cereals held by the intervention agencies of the Member States. After the resale through the tenders held since 24 November 2010, a quantity of cereals remained unsold. (2) As regards the plan for the distribution of food to the most deprived persons for 2012, the overall quantities of cereals required by the Member States in accordance with Article 1(2)(a) of Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (3) exceed the amount currently available. It is therefore appropriate to reserve all the remaining cereal intervention stocks. (3) It is therefore appropriate to close the sales of cereals by a tendering procedure opened by Regulation (EU) No 1017/2010 and to repeal that Regulation. Offers received by the intervention agencies of the Member States at or after 11:00 (Brussels time) on 25 May 2011 are hereafter null and void. (4) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The sales of cereals by a tendering procedure, opened by Article 1 of Regulation (EU) No 1017/2010, are closed. Article 2 Regulation (EU) No 1017/2010 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 293, 11.11.2010, p. 41. (3) OJ L 242, 15.9.2010, p. 9.